Title: To Thomas Jefferson from Robert Patterson, 6 January 1809
From: Patterson, Robert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philada. 6th. Jany 1809
                  
                  Agreeably to your desire, your letter of the 30th. Novr. last, directed to the Vice Presidents of the American Philosophical Society, was laid before them, and by them, before the Society, at a stated meeting, on the 2d of Decr. and again, on the afternoon of this day, at thier annual meeting for the election of officers.
                  The Society, as such, have had no opportunity of expressing their sentiments relative to the subject of your letter till now, when they have given a unanimous vote for your continuance as their President; of which you will have officiel notice by the proper officer.
                  May I, Sir, as an individual member of the Society, be permitted to solicit your acceptance? We know that we cannot promise ourselves the advantage of your personal attendance—but there are many other important advantages, connected with your acceptance, which we cannot relinquish, without the greatest reluctance. You will excuse this freedom, & accept the assurance of my highest respect & esteem.—
                  
                     R. Patterson 
                     
                  
               